          Case 1:20-cv-03835-PAE Document 17
                                          19 Filed 09/04/20
                                                   09/08/20 Page 1 of 2




                                                               Direct Phone Number: (214) 651-5375
                                                                 Direct Fax Number: (214) 200-0525
                                                                debbie.mccomas@haynesboone.com
September 4, 2020

VIA ECF

Judge Paul A. Engelmayer
United States District Court
Southern District of New York
40 Foley Square, Room 2201
New York, NY 10007

       Re:    MDA Manufacturing, Inc. v. Mexichem Fluor Comercials S.A. De C.V., 20-cv-
              03835-PAE

Dear Judge Engelmayer:

       We represent defendant Mexichem Fluor Comercials S.A. De C.V. (“Mexichem”) in the
above-referenced matter. We write pursuant to Your Honor’s Individual Rules and Practices in
Civil Cases Rule 4.B and Standing Order 19-MC-00583 to seek sealing of limited portions of the
Memorandum of Law in Support of Mexichem’s Motion to Dismiss (Doc. No. 13) (the
“Memorandum of Law”).

        This action arises from a supply agreement between the parties (the “Supply Agreement”)
that contains a confidentiality provision. When this action was commenced, plaintiff filed the
Supply Agreement under seal and filed a public version of the Complaint that redacts many
references to information in the Supply Agreement. See Doc. Nos. 2, 6, 9. Further, subsequent to
the Memorandum of Law’s filing, counsel for plaintiff reached out to the undersigned and
requested that such portions of the Memorandum of Law be filed under seal.

        Therefore, Mexichem seeks to seal those limited portions of the Memorandum of Law that
explicitly incorporate the Supply Agreement and may be determined to be confidential. A
redacted version of the Memorandum of Law is filed herewith. A sealed version of the
Memorandum of Law that highlights these redacted portions is filed herewith under seal.

        Due to a clerical oversight, the Memorandum of Law was originally filed publicly in an
unredacted form on August 24, 2020 (Doc No. 13). Accordingly, Mexichem respectfully requests
the following relief:

             1. The Court Order that Mexichem may file those limited portions of the
                Memorandum of Law that reference the Supply Agreement under seal; and


                                                                                    Haynes and Boone, LLP
                                                                                  Attorneys and Counselors
                                                                             30 Rockefeller Plaza, 26th Floor
                                                                                  New York, New York 10112
                                                                                            T (212) 659-7300
                                                                                              F (212) 918-895
                                                                                    www.haynesboone.com
         Case 1:20-cv-03835-PAE Document 17
                                         19 Filed 09/04/20
                                                  09/08/20 Page 2 of 2

Hon. Paul A. Engelmayer
September 4, 2020
Page 2


            2. The Clerk be directed to remove Doc. No. 13 from the publicly-available docket
               and replace it with the corrected and redacted memorandum of law filed
               herewith.

       Thank you for your consideration.

                                           Respectfully submitted,

                                           s/Debbie McComas

                                           Debbie McComas
cc: Counsel of record (via ECF)



 Defendant is granted leave to file the redacted version of its Memorandum of
 Law in support of its Motion to Dismiss. The Clerk of Court is respectfully
 directed to remove the Memorandum of Law at docket 13 and replace it with
 the redacted version at docket 17-1.

     SO ORDERED.
                     
                 __________________________________
                       PAUL A. ENGELMAYER
                       United States District Judge


 September 8, 2020
